Nickles v Ackerman (2020 NY Slip Op 04082)





Nickles v Ackerman


2020 NY Slip Op 04082


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


691 CA 19-02302

[*1]LESLEY M. NICKLES, PLAINTIFF-APPELLANT,
vJASON J. ACKERMAN AND JORDAN Z. ACKERMAN, DEFENDANTS-RESPONDENTS. 


WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (LAUREN A. GAUTHIER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Donna M. Siwek, J.), entered December 10, 2019. The order and judgment, among other things, denied in part plaintiff's motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 20, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court